 

Exhibit 10.11

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

[image_01.jpg] 



Attention: Bobby Chapman

Company: EcoStim Energy Solutions, Inc.

 

  FRACTURING SPREAD (2-BLENDER SPREAD)  



 

Quotation No 13-9921, Revision 3
Dated: January 6, 2014

 

INQUIRY NO.

 

Presented by: Chad Joost
Address: 10750 Telge Road
Houston, Texas 77095
Phone: 281-345-5100
Fax: 281-345-1188
Email: c.joost@ssss.com

 

COMMERCIAL PROPOSAL

 

[image_02.jpg]

 

1

 



 

Stewart & Stevenson Manufacturing Technologies LLC

 

TABLE OF CONTENTS

 



COMMERCIAL PROPOSAL   5 ORDER ACKNOWLEDGMENT   7 MODEL FT-2251Q,
TRAILER-MOUNTED, QUINTUPLEX, 2,250 BHP FRACTURING UNIT WITH INTELLIGENT PUMP
CONTROL©   8 1.0   DESCRIPTION   8     1.1   TRAILER SYSTEM   9         1.1.1  
TRACTOR CHASSIS (CUSTOMER SUPPLIED)   10     1.2   DECK POWER SYSTEM   10      
  1.2.1   ENGINE   10         1.2.2   COOLING SYSTEM   10         1.2.3  
TRANSMISSION   11         1.2.4   ENGINE/TRANSMISSION MOUNTING   12        
1.2.5   DRIVELINE   12         1.2.6   HYDRAULIC SYSTEM   12     1.3   PUMP
SYSTEM   12         1.3.1   SUCTION MANIFOLD   13         1.3.2   DISCHARGE
MANIFOLD   13         1.3.3   FLUID-END LUBRICATION   13         1.3.4  
POWER-END LUBRICATION   14         1.3.5   PUMP MAINTENANCE TOOLS   14     1.4  
CONTROL AND INSTRUMENTATION SYSTEM   14         1.4.1   LOCAL GAUGE CABINET   14
        1.4.2   LOCAL ELECTRICAL JUNCTION BOX   14         1.4.3   MISCELLANEOUS
  14         1.4.4   STEWART & STEVENSON INTELLIGENT PUMP CONTROL© (IPC)   15  
      1.4.5   DATA OUTPUT   16     1.5   UNITIZATION AND COMPLETION   16     1.6
  FLUID END PLATFORM (OPTIONAL)   17     1.7   BLEED VALVE (OPTIONAL)   17 MODEL
MT-102HP, HIGH-POWER, 100 BPM TRAILER-MOUNTED BLENDER WITH ACCUFRAC™ AUTOMATIC
BLENDER CONTROL SYSTEM, CAT TIER IV ENGINES   18 2.0   DESCRIPTION   18     2.1
  TRAILER   19     2.2   DRIVE SYSTEM   20         2.2.1   DISCHARGE PUMP ENGINE
  20         2.2.2   HYDRAULIC DRIVE ENGINE   20         2.2.3   HYDRAULIC
SYSTEM   21         2.2.4   FUEL SYSTEM   21     2.3   MIXING SYSTEM   21      
  2.3.1   BLENDER TUB   21         2.3.2   PROPPANT LOADING AUGERS   22        
2.3.3   SUCTION PUMP AND MANIFOLDS   22         2.3.4   DISCHARGE PUMP AND
MANIFOLDS   23         2.3.5   MONITORING DEVICES   23   2.4   DRY CHEMICAL
ADDITIVE SYSTEM   23   2.5   LIQUID CHEMICAL ADDITIVE SYSTEM   24   2.6  
CONTROLS/INSTRUMENTATION SYSTEM   24

  

[image_03.jpg] 

 

2

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 



        2.6.1   CONTROLS   24         2.6.2   INSTRUMENTATION   25     2.7  
ACCUFRAC™ SYSTEM   25         2.7.1   AUTOMATIC DENSITY CONTROL (ADC)   26      
  2.7.2   AUTOMATIC CHEMICAL CONTROL (ACC)   27     2.8   UNITIZATION AND
COMPLETION   27     2.9   CABIN WITH ACCUFRAC   28     2.10   UPGRADE DRY AND
LIQUID ADDITIVE SYSTEM   29 MODEL CT-5CAS/HYD, TRAILER-MOUNTED HYDRATION UNIT
AND CHEMICAL ADDITIVE SYSTEM 30 3.0   DESCRIPTION   30     3.1   TRAILER SYSTEM
  31     3.2   POWER SYSTEM   32         3.2.1   DIESEL ENGINE   32        
3.2.2   HYDRAULIC SYSTEM   32     3.3   CHEMICAL ADDITIVE SYSTEM   32        
3.3.1   TANKS   32         3.3.2   CHEMICAL PUMPING SYSTEM   33     3.4  
HYDRATION SYSTEM.   33         3.4.1   HYDRATION TANK   33         3.4.2  
MANIFOLDS   34         3.4.3   CENTRIFUGAL PUMP   34     3.5   RHEOLOGY KIT   34
    3.6   CONTROL SYSTEM   35         3.6.1   CONTROL CONSOLE   35         3.6.2
  INSTRUMENT AND CONTROL CONSOLE   35     3.7   ACCUFRAC™ SYSTEM.   36        
3.7.1   AUTOMATIC CHEMICAL CONTROL (ACC)   36     3.8   UNITIZATION AND
COMPLETION   37     3.9   UPGRADE PUMPS AND SPARE POLYMER PUMP   38 MODEL
ET-40EXP, EXPANDABLE TRAILER-MOUNTED CONTROL AND DATA ACQUISITION CENTER   39
4.0   DESCRIPTION   39     4.1   TRAILER   39     4.2   OPERATOR’S CABIN   40  
      4.2.1   EXPANDABLE AREA   40     4.3   POWER SUPPLY SYSTEM   41        
4.3.1    GENERATOR SET   41         4.3.2   SHORE-POWER SYSTEM   41        
4.3.3   DC POWER SYSTEM   41         4.3.4   BATTERY BACKUP SYSTEM   41     4.4
  COMPUTERS AND RELATED HARDWARE SYSTEM   41         4.4.1   INDUSTRIAL PC
COMPUTERS   42         4.4.2   MONITORS   42         4.4.3   PRINTERS   42      
  4.4.4   OPERATING SYSTEM   42     4.5   CONTROL AND DATA ACQUISITION PACKAGE  
43         4.5.1   ACCUFRACPC™   43         4.5.2   IPC-PC™ SOFTWARE   43



 

 [image_03.jpg]

 

3

 



 

Stewart & Stevenson Manufacturing Technologies LLC

 

    4.6   EXTERNAL CONNECTIONS   44         4.6.1   CABLES AND REELS    44      
  4.6.2   SHIP LOOSE CABLE KIT    45     4.7   ADDITIONAL EQUIPMENT   45        
4.7.1    SENSORS    45         4.7.2    FRAC COMMUNICATION SYSTEM    45        
4.7.3    FREQUENCY SIGNAL CALIBRATOR    46     4.8   UNITIZATION AND COMPLETION
  46 5.0   INSPECTION/TRAINING   47 6.0   COMMISSIONING   47 WARRANTY POLICY
STATEMENT   48 TERMS & CONDITIONS   50

 

[image_03.jpg] 

 

4

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

COMMERCIAL PROPOSAL

 



ITEM    DESCRIPTION    QTY.   UNIT PRICE   EXTD PRICE  1    FT-2251Q Trailer
Mounted Fracturing Unit   4   **   **  1a    Optional FT-2251Q Slide Out Fluid
End Service Platform   4   **   **  1b    Optional FT-2251Q 2x1 Bleed Valve in
lieu of TX Carbide   4   **   **  2    MT-102HP Trailer Mounted Fracturing
Blender   2   **   **  2a    Optional MT-102HP Enclosed Operator’s Cabin with
AC/Heat   2   **   **  3    CT-5CAS/HYD Trailer Mounted Chemical Additive and
Hydration Unit   1   **   **  4    ET-40EXP Trailer Mounted Data Acquisition and
Control Unit with Lab Room and Slide Out   I   **   **  5    Inspection and
Training in Houston   1       Included  6    Commissioning in Argentina (2
Technicians, 14 Days)   1   **   **                TOTAL   **                   
         Optional Items               2b    Optional MT-102HP, Change Chemical
Additive System to 5 Waukesha Pumps (006, 006, 006, 015, 030) and 1 Dry Add
(101-E)   2   **   **  3a    Optional CT-5CAS/HYD, Change Chemical Additive
System to 4 Waukesha Pumps (006, 006, 006, 015) and a Spare Polymer PC Pump 
 1   **   **       GRAND TOTAL WITH ABOVE OPTIONS   $8,093,870.00 



 

COMMERCIAL NOTES:         1. Prices are quoted in US Dollars.         2. Prices
and deliveries are subject to prior sale.         3. Prices are valid for
fourteen (14) days from date of proposal.         4. Delivery for the above
equipment is EXW — EX WORKS (Stewart & Stevenson Plant Houston, TX) per
INCOTERMS® 2010.         5. Delivery for the above equipment is based upon
component availability and production schedule at time of order. Quoted delivery
is from receipt of order. Order is considered received after all of the
following are received:         a.   Signed order acknowledgement and          
    b.   Down payment or letter of credit (as defined in payment terms).        
    6. Quoted delivery is as follows (subject to prior sale):           ●  
FT-2251Q: 3 Units In Stock, Material for additional units is In Stock, 4th Unit
Completion 1 Month ARO               ●   MT-102HP Unit #1: 2 Months ARO        
      ●   MT-102HP Unit #2: 2.5 Months after receipt of Unit #2 deposit
(expected 2/15/14)               ●   CT-5CAS/HYD: In Stock               ●  
ET-40EXP: Body is In Stock, Completion 1 Month ARO

 

 [image_03.jpg]

 

5

 

 



Stewart & Stevenson Manufacturing Technologies LLC

 



  7. Stewart & Stevenson equipment is certified according to United States
Department of Transportation rules and regulations. Compliance to any additional
export country’s road laws and regulations shall be the customer’s sole
responsibility.         8. While Stewart & Stevenson will use all efforts to
meet our on-time delivery commitment, we cannot accept responsibility for events
outside our control, where 3rd party’s quality or delivery issues may negatively
impact our finished product deliveries.         9. Ultimate destination of
equipment — Argentina, Stewart & Stevenson Manufacturing Technologies LLC shall
be excused from performing any obligation under this contract that we are unable
to perform in the event that we are not authorized to export the products,
technical information or services under the U.S. Export Regulations or Laws.    
    10. Payment terms are as follows:           a.   Units In-Stock - FT-2251Q
Units #1-3, CT-5CAS/HYD:               i.   **           b.   Other Items and
Units to be Completed - MT-102HP Blender Unit #1, FT-2251Q Unit #4, ET-40EXP,
Training, and Commissioning:               i.   **               ii.   **      
    c.   MT-102HP Blender Unit #2               i.   **             ii.   **    
    11. Stewart & Stevenson terms and conditions apply (included).         12.
Cold Weather Packages are not included.

 

 [image_03.jpg]

 

6

 



 

Stewart & Stevenson Manufacturing Technologies LLC

 

ORDER ACKNOWLEDGMENT

 

We, the undersigned, understand and wholly accept the technical specifications,
commercial price, delivery, other terms and conditions, warranty policy
statement, and general terms and conditions of sale, all as set forth in Stewart
& Stevenson proposal number 13-9921 Rev. 3 (collectively the “Agreement”). By
signing this document we are placing a firm order for the equipment described in
this proposal. This Agreement shall not become effective until signed by all
parties.

 

EcoStim Energy Solutions, Inc.

  Stewart & Stevenson Customer

Manufacturing Technologies LLC

    S&S Entity      

/s/ Bobby Chapman

/s/ John B. Simmons

(signature)   (signature)      

Bobby Chapman

John B. Simmons

(print name)   (print name)             (signature)             (print name)

 

Dated this 8th day of January, 2014

 

 [image_03.jpg]

 

7

 

  

Stewart & Stevenson Manufacturing Technologies LLC

 

MODEL FT-2251Q, TRAILER-MOUNTED, QUINTUPLEX, 2,250 BHP FRACTURING
UNIT WITH INTELLIGENT PUMP CONTROL©

 

[image_001.jpg]

 

1.0DESCRIPTION

 

The Stewart & Stevenson FT-2251Q is a trailer-mounted fracturing unit capable of
pumping inhibited acid and other proppant laden stimulation fluids in harsh
oilfield environments. The unit is remotely operated from either a remote
control suitcase or a mobile computerized data acquisition and control unit.

 

This unit is capable of operating in an ambient temperature range of -4°F
(-20°C) to 122°F (+50°C). The deck engine is capable of delivering 2250 BHP to
the engine flywheel at SAE conditions and the pump will deliver 2000 HHP.

 

While delivering full horsepower in any speed range of the deck engine in any
gear, and without exceeding the pump ratings, there shall be no components,
which will vibrate with excessive amplitudes in resonance with the forcing
vibrations of the engine or pump. Also, there shall be no excessive rotational
vibrations of the engine, transmission, or pump due to transmitted torque and
the flexibility of the skid and mounting systems.

 

The unit is capable of operating during prolonged pumping operations.

 

[image_03.jpg] 

 

8

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

Approximate Dimensions Length   43’ 4”   13.2 m Width   8’ 0”   2.4 m Height  
13’ 6”   4.1 m Weight Kingpin   26,000 lbs   11,800 kg Weight Rear Axle   40,000
lbs   18,100 kg Weight Trailer   66,000 lbs   29,900 kg

 

[image_002.jpg] 

 

1.1 TRAILER SYSTEM

 

The system is a tandem axle heavy-duty single drop trailer with the following
features:

 

  − Heavy-duty twin beam construction         − 96” width         − 52” king pin
setting (may be changed to suit customer’s requirements)         − Landing legs
160,000 lbs         − Air ride suspension         − Heavy-duty tandem axles    
    − ABS Brakes, air type         − 11.00 R 22.5 radial tires         − 2” SAE
king pin with rub plate (may be changed to suit customer’s requirements)        
− Lights mounted stop/turn clearance         − Mud flaps         − Rear bumper
with tow hook         − Running lights for highway use         − Front and rear
fenders         − 24 volt battery system

 

A 400 USG capacity fuel system is mounted on the trailer. The fuel system is
equipped with a vent fill and drain connections together with a complete fuel
distribution system including filters, strainers, suction, and return
connections. Fuel tank crossover lines with individual ball valves are included
where necessary.

 

[image_03.jpg] 

 

9

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

1.1.1 TRACTOR CHASSIS (CUSTOMER SUPPLIED) 1.2 DECK POWER SYSTEM

 

1.2.1 ENGINE

 

Mounted on the unit is a Detroit Diesel 12V4000, four-cycle diesel engine with
the following performance characteristics and features:

 

  − Rated 2,250 BHP @ 1900 RPM (fracturing specification, see performance curve)
        − Electronic Engine Management System         − Electronic Throttle
Control         − Air cleaners         − Fuel filters         − Lubricating oil
filters         − Rear housing adaptation kit (SAE00 to SAE0) for use with
Allison (or equivalent) transmissions         − Lifting eyes         − Exhaust
manifolds         − Oil filter bank and oil pan sight gauge         − Pumps,
fuel and lubricating, fuel transfer, lubricating oil         − Pumps, water, and
jacket water         − Support, front trunion         − Thermostats and housing
        − Vibration dampeners         − Horizontal exhaust silencer with rain
cap and stainless steel connections         − Alternator         − Heavy-duty
hydraulic starter         − Transmission oil cooler

 

1.2.2COOLING SYSTEM

 

A horizontal remote radiator system with vertical air discharge is installed on
the upper deck of the unit. This system incorporates the following performance
characteristics and features:

 

  − Tested and certified for operation in rated ambient temperature         −
Shell and Tube Transmission Cooler, oversized for increased heat rejection
capability (>10,000 BTU/min)         − Power-end lubricant cooler

 

[image_03.jpg] 

 

10

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

  − Hydraulic oil cooler         − Fuel cooler         − All required
thermostatic valves (p/e lube, and hydraulic)         − Closed-loop hydraulic
fan drive circuit for maximum efficiency         − Fan-to-motor interface using
a self-aligning motor mount and paraflex coupling         − Front crankshaft
hydraulic pump drive adaptation         − Fan guard         − Coolant sight
level gauge         − Coolant level and temperature sensors         − Access
ladder for radiator fill

 

1.2.3 TRANSMISSION

 

Coupled to the rear of the deck engine is an Allison S9820 (or equivalent)
powershift transmission. The transmission accessories include:

 

  − TC 1080 torque converter         − Transmission powershift         −
Electrically activated hydraulic shift assembly         − SAE #0 mounting      
  − Lockup clutch         − Output shaft disc brake         − Transmission oil
to coolant heat exchanger         − Auxiliary output adapter plate on back of
oil pump drive gear for the pump power-end lubrication pump         −
Transmission oil sump         − Gear ratios are as follows:

 

Transmission Gear Ratios 1st 3.75:1 2nd 2.69:1 3rd 2.20:1 4th 1.77:1 5th 1.58:1
6th 1.27:1 7th 1.00:1 8th 0.742:1 (Blocked)

 

[image_03.jpg] 

 

11

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

1.2.4 ENGINE/TRANSMISSION MOUNTING

 

The engine and transmission are isolated from the unit by means of rubber pads
and a front engine vibration trunion mount. This makes the engine/transmission
mount combination a single unit and allows for a three-point mounting system
with a flexible mount at the front and two flexible mounts at the rear.

 

Mounting system eliminates any alignment problems on equipment where there may
be flexing of unit. Engine/transmission mount can be separated into two pieces.
This allows removal of transmission leaving engine mounting system intact and
greatly simplifying service and maintenance.

 

1.2.5 DRIVELINE

 

The transmission is connected to the pump via a driveline installed in
accordance with the manufacturer’s guidelines. The driveline includes a
removable metal guard. A viscous vibration dampener is included and mounted
between the universal joint drive shaft assembly and pump input flange to
protect the engine and transmission from inherent vibrations created by the
down-hole pump.

 

1.2.6 HYDRAULIC SYSTEM

 

The deck engine starting system is powered by a tractor wet kit (sold
separately). The wet kit is required to supply approximately 50 gallons per
minute at 3000 PSI to start the deck engine.

 

A second hydraulic system, driven by a special front-engine crankshaft
adaptation on the deck engine, drives the radiator fan.

 

The hydraulic system incorporates all required equipment such as hydraulic oil
tank, suction filters, return filters, relief valves, directional control
valves, priority valves, and troubleshooting connections to insure a complete
and functional system. All plumbing in the hydraulic system is used in
accordance with the manufacturer’s application guidelines.

 

1.3 PUMP SYSTEM

 

The unit’s main pump is an SPM QWS-2500SD “Severe Duty” quintuplex pump with the
following features:

 

  − Auto frettaged fluid-end         − High strength forged alloy steel
fluid-end         − Winged main discharge connection         − Integral stuffing
box         − Wing guided slush type valves         − Rubber spring loaded
packing         − Center gauge connection

 

Pump Specifications Plunger size 4.5 inch Plunger stroke 8 inch Gear reduction
6.353 to 1

 

[image_03.jpg] 

 

12

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

1.3.1 SUCTION MANIFOLD

 

The 6” “Zoomie” suction manifold included with the pump extends to the edge of
the unit. The manifold terminates with two 4” Fig. 206 winged union connections
and includes two 4” butterfly valves. A removable pulsation dampener is
installed in the suction manifold.

 

1.3.2 DISCHARGE MANIFOLD

 

The pump’s forward and rear discharge ports are connected to the discharge
manifold via 3” Fig. 1502 sub-connections. This wrap-around bridle configuration
provides for maximum performance in high-rate operations and minimizes wear and
damage to the pump. A 2” Fig. 1502 connection is installed on the pump
center-gauge opening and is utilized for the unit pressure transducer. Note: All
high-pressure iron is configured in a wings-to-well fashion.

 

The rear discharge manifold consists of the following components to allow “swing
down” connection of the unit:

 

Quantity   Item   Size   Style 1   Bridle with slack adjusters   3”   1502 1  
Check Valve   3”   1502 1   Swivel   3”   1502 Style 10 1   Pup Joint†   3”  
1502

 

† The pup joint rests in a cradle mounted on the rear of the unit and is free to
swivel outward to facilitate rig-up.

 

1.3.3 FLUID-END LUBRICATION

 

An electrically-driven grease system is installed to provide lubricant to the
plunger packing area. The system includes all accessories necessary to provide
lubrication to the plungers.

 

[image_03.jpg] 

 

13

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

1.3.4POWER-END LUBRICATION

 

The power-end of the pump is lubricated by a hydraulic pump driven off the PTO
accessory connection on the transmission. The power-end lubrication system
includes relief valves, filters, instrumentation, plumbing, and a lube oil
reservoir as required.

 

1.3.5PUMP MAINTENANCE TOOLS

 

Pump maintenance tools are includes as listed below:

 

  − Slide hammer tool         − Tee wrench         − Packing wrench

 

1.4CONTROL AND INSTRUMENTATION SYSTEM

 

1.4.1LOCAL GAUGE CABINET

 

This cabinet is isolated from the chassis by shock mounts and has a hinged front
cover. Instruments installed in this cabinet are fluid-filled with brass or
stainless steel bodies. The gauges that are installed in this local gauge
cabinet are as follows:

 

  − Engine coolant temperature gauge         − Engine oil pressure gauge        
− Transmission oil pressure gauge         − Transmission oil temperature gauge  
      − Lube oil temperature gauge         − Pump power-end lube oil pressure
gauge         − Engine hour meter         − Tachometer

 

1.4.2LOCAL ELECTRICAL JUNCTION BOX

 

A NEMA 4X electrical junction box is mounted on the unit via shock isolators.
All connections to the junction box are made through rugged, sealed connectors
or through sealed cable bushings. All wiring is permanently numbered to match
electrical wiring drawings, and connections are made on terminal strips.

 

1.4.3MISCELLANEOUS

 

Supplied and installed on the pump center gauge connection is a 0-15,000 psi
pressure transducer with Fig. 1502 hammer union connection. The pressure
transducer is connected to a pressure display on the operator interface.

 

[image_03.jpg] 

 

14

 

 



Stewart & Stevenson Manufacturing Technologies LLC



 

1.4.4STEWART & STEVENSON INTELLIGENT PUMP CONTROL© (IPC)

 

The IPCTM system controls the fracturing unit including throttle and gear and
monitors all critical parameters.

 

The IPCTM pump control system is a microprocessor-based system that utilizes a
touch-sensitive 12.1” (307 mm) graphical display. The software and flat panel
display are designed for simple operation.

 

This electronic hardware and software package, developed by Stewart & Stevenson
to the most up-to-date field requirements, allows the operator to carry out
complicated stimulation programs.

 

The hardware is rugged and protected in NEMA 4X enclosures.

 

The system comprises the following controls.

 

  − Digital Engine throttle control         − Digital Transmission shift        
− Integral over-pressure safety mechanism†         − Electric power on/off      
  − Transmission brake         − Engine emergency shutdown (if equipped)        
− Engine normal shutdown         − Engine start

 

† In over-pressure situations, the over-pressure control system will set the
throttle to idle and shift the transmission to neutral. The throttle control and
transmission shifter will only be reactivated when the transmission shifter has
been reset to the neutral position.

 

The following parameters can be displayed on the touch-screen display in the
operator interface module of the IPCTM:

 

  − Engine and transmission fault codes with translation (when available)      
  − Engine speed         − Engine oil pressure and temperature         − Engine
water temperature         − Transmission oil pressure and temperature         −
Torque converter status indicator for converter and lockup modes         − Pump
speed         − Pump oil pressure and temperature         − Pump discharge
pressure with overpressure module         − Pump discharge rate and total      
  − Hydraulic horsepower production (calculated)

 

[image_03.jpg] 

 

15

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

A wrap containing 200’ of multiple-conductor control cable for connecting the
remote suitcase to unit-mounted electrical junction box is installed on the
unit.

 

Note: This cable may also be used to connect the unit-mounted electrical
interconnect cabinet to a frac control center in the computerized data
acquisition and control unit.

 

1.4.5DATA OUTPUT

 

The Stewart & Stevenson IPC system is equipped with Serial Data (RS232) output
capability for connection to external devices, such as Data Acquisition Systems
and Memory Storage modules.

 

1.5UNITIZATION AND COMPLETION

 

The above unit is fully assembled, unitized and completed to Stewart &
Stevenson’s specifications. This shall include the following items (if these
items are already detailed above, they shall not be duplicated):

 

  − Decking on the unit         − Installation of lights for 24 hour use        
− Installation of all other electrical systems         − Installation of all
pneumatic systems         − Installation of all hydraulic systems         −
Installation of all necessary hose racks as per available space         − Supply
of all operating oils, coolants and other operating fluids         − All steel
and miscellaneous fittings to complete the unit         − All labor to complete
the unit         − General workmanship will be of good quality and appearance
with the following listing a number of standards adhered to by Stewart &
Stevenson:

 

  o Flame cut edges shall be ground smooth         o Sharp corners and edges to
which operators and mechanics are vulnerable shall be ground smooth         o
Bolt holes shall be drilled or precision cut (laser, plasma, etc.) and sized
according to Stewart & Stevenson engineering standards         o Welds shall be
of good quality and of sufficient strength         o Use self-locking nuts where
applicable

 

[image_03.jpg] 

 

16

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

  o All hoses will be well supported with support type clamps         o No
sweated or brazed type hydraulic fittings will be used         o All hydraulic
hose assemblies will have swivel ends         o All hoses will be protected by
well-secured rubber sleeves to prevent rubbing by frame, etc.         o
Hydraulic reservoir to be constructed plate with sight level gauge, cleanouts,
vent, fill cap, etc.

 

  − The priming and painting of the equipment as per Stewart & Stevenson’s
standard paint specifications

 

  o Level 1 – Urethane Paint System

 

  − The complete testing of the equipment at the Stewart & Stevenson, plant in
Houston, Texas, USA.

 

1.6FLUID END PLATFORM (OPTIONAL)

 

The slide out platform allows an operator to have access to the main pump during
maintenance. Modifications to the pump mount bracket and hose routings are
required for the installation of the platform

 

1.7BLEED VALVE (OPTIONAL)

 

Replace TX Carbide Valve for 2x1 Bleed Valve

 

[image_03.jpg] 

 

17

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

MODEL MT-102HP, HIGH-POWER, 100 BPM TRAILER-MOUNTED BLENDER WITH ACCUFRAC
AUTOMATIC BLENDER CONTROL SYSTEM, CAT TIER IV ENGINES

 

[image_003.jpg]



 

2.0DESCRIPTION

 

The Stewart & Stevenson Model MT-102HP is a trailer-mounted 100 bbl/min
fracturing blender designed to mix slurries for fracturing treatments. This
system is capable of handling a wide array of tasks associated with complex
fracturing operations in harsh oilfield conditions. The unit is capable of
operating in temperature ranges of -4☐F (-20°C) to 115☐F (46°C). This unit is
equipped with 8 inch pipe and a total power rating of 1,400 BHP (minimum). The
unit is designed to pump inhibited acid.

 

Performance characteristics Maximum rate†   >100 bbl/min   >15.9m3/ min Maximum
proppant input   21,250 lbs/min   9,600 kg/ min Maximum concentration*   20 PPA
  2400 kg/ m3

 

† - Pumping clean water

‡ - Maximum rate and maximum concentration are not concurrent ratings

 

[image_03.jpg] 

 

18

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

Approximate Dimensions Length   43’-7”   13.3 m   Width   8’-6”   2.6 m   Height
  13’-9”   4.2 m  

 

[image_004.jpg] 

 



2.1TRAILER

 

A high strength twin-beam trailer designed specifically for this unit with
I-beam cross members shall carry all components described in these
specifications. All equipment mounting systems are incorporated into trailer
frame.

 

  − Components:

 

  o Rear bumper         o Two air tank brake system         o ABS brake system  
      o Air ride Suspension         o Automatic slack adjusters

 

  − Tow eye/loop         − 11 R 22.5 Tires         − All required lighting

 

  o DOT wiring and lights         o Side marker lights         o Stop lights    
    o Tail lights         o Turn signal lights         o Mid-point turn signal
lights         o Reflectors to meet current DOT requirements

 

  − Pin Berg connector         − Air connections mounted         − Front and
rear fenders         − Landing legs: two speed manual

 

[image_03.jpg] 

 

19

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

2.2DRIVE SYSTEM

 

This unit is equipped with two deck-mounted engines; one is used to power the
unit hydraulic drive system and one to power the discharge pump.

 

2.2.1DISCHARGE PUMP ENGINE

 

A Caterpillar, Tier IV Final four-cycle diesel engine is installed on the lower
section of the trailer. The drive system includes a clutch, a heavy-duty Spicer
or equivalent driveline, and gear reduction box. The engine has the following
performance characteristics and features:

 

  − Rated 800 BHP         − EPA Tier IV Final compliant         − Electronic
engine management system         − Electronic throttle control         −
Residential grade exhaust system with stainless steel flex connections         −
Dry-type air cleaner assembly         − Primary and secondary fuel filtration
system with moisture separator         − Cooling system designed for use up to
maximum rated ambient temperature         − Radiator fan guards

 

2.2.2HYDRAULIC DRIVE ENGINE

 

A Caterpillar, Tier IV Interim four-cycle diesel engine with a pump drive
adaptation box is installed on the deck of the unit to power the hydraulic
systems. This engine has the following performance characteristics:

 

  − Rated 755 BHP         − EPA Tier IV Interim compliant         − Electronic
engine management system         − Electronic throttle control         −
Residential grade exhaust system with stainless steel flex connections         −
Dry-type air cleaner assembly         − Air compressor system (compressor,
governor, regulator/filter, dryer, and receiver)         − Fuel filtration
system         − Cooling system designed for use up to maximum rated ambient
temperature         − Radiator fan guards

 

[image_03.jpg] 

 

20

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

2.2.3HYDRAULIC SYSTEM

 

A complete hydraulic system is installed on this unit and includes hydraulic
pumps which power the hydraulic motors driving the following:

 

  − Suction pump         − Auger drive, raise, and lower         − Mixing
chamber agitator         − Dry and liquid chemical feeders         − Valve
actuators

 

A hydraulic oil cooler, reservoir, hydraulic filters, relief and control valves
and all necessary hoses and fittings are included in this hydraulic system.

 

2.2.4FUEL SYSTEM

 

A 300-gallon capacity (aluminum tanks) fuel system is installed on the unit.
Tanks meet DOT requirements. A crossover hose system with ball valves and guards
is utilized.

 

2.3MIXING SYSTEM

 

2.3.1BLENDER TUB

 

This unique Stewart & Stevenson cylindrical blender tub assembly utilizes a tub
within a tub design concept to ensure complete and consistent blending of even
the highest of density slurries. This tub design combines the principals of high
surface areas to ensure low aeration mixtures with a low volume capacity to
prevent inconsistent slurry blending. This combination ensures that the slurry
remains in the blending tub for a minimal period of time thus improving the
accuracy of the unit measuring, additive and control systems.

 

Clear fluid enters the tub from the side and follows a radial path within the
outer fluid chamber. As the fluid circulates around this outer chamber, it flows
over the upper radial lip of this chamber, into the inner slurry chamber flowing
down the inclined sides of this chamber and co-mingling with the proppants as
they are fed into this chamber. Due to the large surface area of the sloping
sides of this inner radial slurry chamber, the proppant will be thoroughly
wetted without the fluid being unnecessarily aerated.

 

The pre-wetted proppant/fluid mixture flows down the sides of the inner slurry
chamber until it reaches the hydraulically driven agitation/mixing assembly
installed in the base section of the inner slurry chamber. This agitation/mixing
system will thoroughly and consistently mix the slurry into a homogeneous
mixture with a minimum of aeration prior to entering the suction manifold of the
discharge centrifugal via the bottom open throat section of the inner radial
slurry tubs.

 

[image_03.jpg] 

 

21

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

This 6-barrel volumetric capacity blender tub design will mix slurries at
concentrations of up to 20 PPA (2,400 kg/m3).

 

The blender tub also incorporates an automatic fluid level control system that
functions by adjusting the suction rate to compensate for the level of fluid in
the blender tub. The level is adjustable with automatic control from approx. 2
BBL to 6 BBL. The tub level is measured using a float type measurement system.

 

Chemical additives from the dry and liquid additive systems as described in this
proposal are also fed into this blender tub assembly.

 

The blender tub assembly is installed on the deck near the rear of the unit.

 

Screw type augers carry proppant from a hopper at the base of the augers into
the blender tub.

 

2.3.2PROPPANT LOADING AUGERS

 

Three hydraulically driven variable speed augers are installed at the rear of
the unit. Each auger is equipped with a speed sensor and cable for connection to
the rate and total meters mounted in the control console and to the AccuFracTM
blender control system. At the base of the augers is a steel hopper that allows
proppant trucks to feed proppant into the blender.

 

The augers have the following approximate proppant delivery characteristics with
20/40 mesh silica sand (actual delivery varies with proppant type and
condition):

 

Auger   Size   Pitch   Minimum Rate @ 10 RPM   Maximum Rate @ 330 RPM 1   12”  
Full   400 lbs/min   180 kg/min   9,400 lbs/min   4250 kg/min 2   12”   Half  
200 lbs/min   90 kg/min   4,700 lbs/min   2130 kg/min 3   12”   Full   400
lbs/min   180 kg/min   9,400 lbs/min   4250 kg/min’

 

This auger assembly is hydraulically raised and lowered into the appropriate
positions for either highway or blending purposes. A mechanical locking
arrangement is installed to hold the augers in transport position.

 

2.3.3SUCTION PUMP AND MANIFOLDS

 

Installed on the side of the unit is a hydraulically driven 12” x 12” suction
centrifugal pump capable of pumping fluids from supply tanks to either the
blender tub or to triplex pumping units.

 

[image_03.jpg] 

 

22

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

Mounted on the suction side of this pump is a suction manifold equipped with ten
4” fig. 206 winged input connections with butterfly valves. Also, two 8” winged
connections are included in this manifold.

 

The discharge side of this suction is directly piped to the above described
blender tub with a valved bypass line installed in between the discharge lines
of the suction and discharge centrifugal pumps for closed system pumping of
inhibited acids and other materials directly from auxiliary tanks to triplex
pumps, etc. This valve is hydraulically activated for immediate change to
flushing operations if required.

 

2.3.4DISCHARGE PUMP AND MANIFOLDS

 

A 14” x 12” centrifugal “XP” discharge pump provides downstream pressure. The
suction side of this discharge centrifugal pump is connected to the bottom of
the blender tub. The discharge side of the pump is connected to a discharge
manifold.

 

The discharge manifold is equipped with twelve 4” connections, each with a 4”
butterfly valve and a 4” Fig. 206 union threaded connection. Installed close to
the discharge of the discharge centrifugal pump is a 3” bypass/recirculation
line to the blender tub.

 

A manual valve is installed in the discharge piping before the discharge
manifold and after the pre-gel line and LAS.

 

2.3.5MONITORING DEVICES

 

Installed in-between the unit suction manifold and the blender tub is a
Rosemount (or equivalent) magnetic flow meter.

 

Installed in the discharge line from the discharge centrifugal pump prior to the
discharge manifold is a vertically mounted nuclear type 200 MCI densitometer and
a Rosemount (or equivalent) magnetic flow meter.

 

2.4DRY CHEMICAL ADDITIVE SYSTEM

 

The unit has two variable-speed, hydraulically driven, stainless steel, dry
additive feeders equipped with, a hopper and a speed sensor and cable for
connection to the dry additive rate and total digital meters system installed on
the unit control console and AccuFracTM control system. These feeders are of the
following specifications:

 

System   Model   Delivery†
(per revolution)   Minimum rate†
(@10 RPM)   Maximum rate†
(@ 120 RPM) 1   101-0-E   0.05 lbs   0.023 kg   0.5 lbs/min   0.23 kg/min   5.5
lbs/min   2.5 kg/min 2   101-1-M   1.4 lbs   0.64 kg   14 lbs/min   6.4 kg/min  
160 lbs/min   73 kg/min

 

† - assumes a material with a bulk density of 75 lbs/ft3

 

[image_03.jpg] 

 

23

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

2.5LIQUID CHEMICAL ADDITIVE SYSTEM

 

The unit is equipped with four chemical injection systems each complete with
Micromotion coriolis flow meters and transmitters as follows:

 

System   Type   Model   Maximum rate   Flow meter 1   Progressing cavity  
2WL2-SSF (Viton)   3 gal/min   T050 2   Progressing cavity   2WL3-SSF (Viton)  
5 gal/min   T050 3   Progressing cavity   2WL3-SSF (Viton)   5 gal/min   T050 4
  Progressing cavity   2WL6-SSF (Viton)   35 gal/min   T075

 

The liquid additive pumps are equipped with camlock (Autolock) connections for
pumping chemicals from external sources. A 110 gallon (minimum) tank is
installed on the unit for chemical flush operations.

 

The liquid additive pumps have the following discharge location connections:

 

Quantity   Location   Connection type 4   Mixing tub   1” Camlock 2   Suction
manifold   1” Camlock 2   Discharge pump inlet   1” Camlock 1   Discharge
manifold   1” Camlock

 

2.6CONTROLS/INSTRUMENTATION SYSTEM 2.6.1 CONTROLS

 

Controls utilized on this unit are as listed below:

 

  − Power switch         − Engine throttle         − Engine shutdown - normal  
      − Engine shutdown - emergency         − Auto/manual tub level switch      
  − Suction pump speed         − Auger auto/manual control switches         −
Manual auger speed         − Auger lift control         − Agitation/Mixing
System controls         − Work lights         − Liquid and dry chemical
auto/manual control switch         − Manual liquid and dry chemical rate        
− Flow meter selector switches (suction and discharge)         − AccuFracTM
Automated blender control system

 

Note: The AccuFracTM automated control system has two touch sensitive
displays/interfaces installed in the control console.

 

[image_03.jpg] 

 

24

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

2.6.2INSTRUMENTATION

 

Instrumentation to be included with this unit is as listed below. All
instrumentation is in English units.

 

  − Voltmeter         − Engine oil pressure         − Engine water temperature  
      − Engine tachometer         − Fuel level         − Discharge rate        
− Discharge total (with reset)         − Suction rate         − Suction total
(with reset)         − Hydraulic temperature         − Air pressure         −
Suction pressure         − Discharge pressure         − Dry chemical rate      
  − Dry chemical total (with reset)         − Liquid chemical rate         −
Liquid chemical total (with reset)

 

2.7ACCUFRACTM SYSTEM

 

The AccuFracTM system automates the blender by controlling proppant and chemical
delivery as well as the fluid level in the mixing chamber.

 

The AccuFracTM blender control system is a microprocessor-based system that
utilizes two touch-sensitive 8.5” x 6.25” graphical displays. The software and
flat panel display are designed for simple operation.

 

The AccuFracTM blender control system is interactive in that the job parameters
may be adjusted during the job.

 

[image_03.jpg] 

 

25

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

This electronic hardware and software package, developed by Stewart & Stevenson
to the most up to date field requirements, will allow this blender to carry out
complicated stimulation programs including “Ramp Fracs” without operator
assistance during the job.

 

The hardware is rugged and protected in NEMA 4X enclosures. The ambient
temperature range is -40°C to +50°C for operation.

 

The system comprises two elements. Automatic Density Control (ADC) enables the
blender to deliver slurry densities according to pre-programmed patterns
regardless of density and flow rate changes. Automatic Chemical Control (ACC)
enables the blender to deliver liquid and dry chemical additives according to
pre-programmed schedules expressed as a ratio of the base fluid rate.

 

2.7.1AUTOMATIC DENSITY CONTROL (ADC)

 

When in the AUTOMATIC mode, the ADC computer calculates the proppant delivery
rates that are required to maintain the user-programmed density. The operator
programs the beginning and ending density values, as well as the length for up
to 100 individual stages. Each stage has the following user-programmable
properties:

 

  − Volume per stage         − Proppant specific gravity         − Proppant bulk
density         − Fluid specific gravity         − Starting density         −
Ending density

 

The ADC job-monitoring screen allows the operator to view:

 

  − Volume per stage         − Current stage and number of stages         −
Suction rate         − Discharge rate         − Fluid specific gravity         −
Target density         − Measured density (measured by the densitometer)        
− Calculated density

 

Each proppant delivery auger is equipped with a manual/automatic select switch.
If one of the augers is set for manual control, the ADC will automatically
adjust the speed of the remaining automatic control augers to maintain the
pre-programmed slurry density for the current stage and following stages of the
job. The operator can manually control the speed of the manual auger.

 

[image_03.jpg] 

 

26

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

The ADC system is capable of controlling slurry density in step, ramp, or fixed
configuration regardless of blender output flow rate. In the step mode the
density is maintained as a constant throughout each stage. When the next stage
begins, the ADC controls adjust the proppant flow rate to achieve the next
programmed density. The ADC unit is designed and programmed to eliminate bounce
at step changes. This is accomplished by initial proppant delivery adjustment
being set with computed values and “trimmed out” with sensor reading.

 

When operating a ramp type job, the ADC unit controls the proppant delivery to
achieve the desired stage start density. As the stage progresses, the ADC
incrementally increases proppant flow rate as required so that the finish
density is attained at the end of the stage. A series of ramp stages can be
interconnected to produce an “S” shape density curve.

 

2.7.2AUTOMATIC CHEMICAL CONTROL (ACC)

 

When in the AUTOMATIC mode, the ACC controller calculates the chemical injection
rates that are required to maintain the user-programmed chemical ratios. The
operator programs the concentration values, as well as the length for up to 50
individual stages for each of up to 6 chemical additives being controlled. Each
chemical control has an individual manual override. Each stage has the following
user-programmable properties:

 

  − Volume per stage         − Chemical concentration ratio (parts per 1000)    
    − Dry chemical bulk density (dry additive only)

 

The ACC job-monitoring screen allows the operator to view:

 

  − Job status         − Chemical type         − Current stage and number of
stages         − Individual flow rate for each chemical         − Total amount
added of each chemical

 

2.8UNITIZATION AND COMPLETION

 

The above unit shall be fully assembled, unitized and completed to Stewart &
Stevenson’s specifications:

 

This shall include the following items (if these items are already detailed
above, they shall not be duplicated):

 

 [image_03.jpg]

 

27

 

 

Stewart & Stevenson Manufacturing Technologies LLC

  

  − Decking on the unit         − Installation of lights for 24 hour use        
− Installation of all other electrical systems         − Installation of all
pneumatic systems         − Installation of all hydraulic systems         −
Installation of all necessary hose racks as per available space         − Supply
of all operating oils, coolants and other operating fluids         − All steel
and miscellaneous fittings to complete the unit         − All labor to complete
the unit         − General workmanship will be of good quality and appearance
with the following listing a number of standards adhered to by Stewart &
Stevenson:

 

  o Flame cut edges shall be ground smooth         o Sharp corners and edges to
which operators and mechanics are vulnerable shall be ground smooth         o
Bolt holes shall be drilled or precision cut (laser, plasma, etc.) and sized
according to Stewart & Stevenson engineering standards         o Welds shall be
of good quality and of sufficient strength         o Use self-locking nuts where
applicable         o All hoses will be well supported with support type clamps  
      o No sweated or brazed type hydraulic fittings will be used         o All
hydraulic hose assemblies will have swivel ends         o All hoses will be
protected by well-secured rubber sleeves to prevent rubbing by frame, etc.      
  o Hydraulic reservoir to be constructed plate with sight level gauge,
cleanouts, vent, fill cap, etc.

 

  − The priming and painting of the equipment as per Stewart & Stevenson’s
standard paint specifications

 

  o Level 1 – Urethane Paint System

 

  − The complete testing of the equipment at the Stewart & Stevenson, plant in
Houston, Texas, USA.

 

2.9CABIN WITH ACCUFRAC

 

The above unit shall be fully assembled with control cabin approximately 72”
wide x 58” deep x 82” high designed to withstand typical trailer mounted,
off-road oilfield and environmental conditions. This cabin is includes a
structural frame and has an aluminum outer cover and has fully insulated walls,
roof, floor, windows and door. All joints are sealed to prevent water and wind
leaks. All wiring and hosing is externally accessible. The cabin has one side
locking door with window, and a large front window. All windows are dual-pane,
insulated safety glass.

 

Also installed in the cabin is the AccuFracTM system to automate the unit by
controlling chemical delivery as well as the fluid level in the mixing chamber

 

[image_03.jpg] 

 

28

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

2.10UPGRADE DRY AND LIQUID ADDITIVE SYSTEM

 

Unit is upgraded with Waukesha pumps as follows: 1 dry and 5 liquid

 

System   Model   Delivery†
(per revolution)   Minimum rate†
(@10 RPM)   Maximum rate†
(@ 120 RPM) 1   101-0-E   0.05 lbs   0.023 kg   0.5 lbs/min   0.23 kg/min   5.5
lbs/min   2.5 kg/min

 

System   Type   Model   Maximum rate   Flow meter 1   Rotary Gear   006U1
(Waukesha)   6 gal/min   T050 2   Rotary Gear   006U1 (Waukesha)   6 gal /min  
T050 3.   Rotary Gear   006U1 (Waukesha)   6 gal/min   T050 4   Rotary Gear  
015U1 (Waukesha)   9 gal/min   T050 5   Rotary Gear-   030U1 (Waukesha)   36
gal/min   T075

 

[image_03.jpg] 

 

29

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

MODEL CT-5CAS/HYD, TRAILER-MOUNTED HYDRATION UNIT AND

CHEMICAL ADDITIVE SYSTEM

 

[image_005.jpg]

 

3.0DESCRIPTION

 

The Stewart & Stevenson CT-5CAS/HYD is a trailer-mounted hydration unit designed
to hydrate oilfield gel and add fracturing chemicals for use in onshore
fracturing fluid operations. The unit is capable of operating in temperature
ranges of -4°F (-20°C) to 115°F (46°C).

 

Water enters the unit through an inlet manifold that provides ten 4” and two 8”
ports with valves and Fig. 206 connections. The inlet manifold also provides a
high-rate polymer gel injection port. The water/gel slurry is pumped into the
hydration tank through a magnetic flow meter and a backup turbine flow meter via
a 10” X 12” centrifugal pump.

 

The hydration tank is a 200 barrel (nominal), multi-chamber, mixing vessel, with
an alternating over/under torture path. The tank includes mixing paddles to
eliminate “dead zones” and increase fluid shear. The bottom of each weir is
equipped with openings and doors that can be hydraulically raised for complete
draining of the tank. A walkway with safety railing provides access to the
entire tank.

 

The hydrated gel leaves the last chamber through a floor-mounted sump and is
gravity fed through the discharge manifold which provides ten 4” and two 8”
ports with valves and Fig. 206 connections.

 

The unit is equipped with two chemical storage tanks, a chemical flush tank and
five chemical pumping circuits with flow meters and hose reels. The operator’s
console is located on a platform at the rear of the unit.

 

The approximate physical dimensions of this unit are as follows:

 

[image_03.jpg] 

 

30

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

Approximate Dimension Length   49’ 2”   15 m Width   8’6”   2.6 m Height   13’
6”   4.1 m Weight   56,000 lbs   25, 500 kg



 

[image_006.jpg]

 



3.1TRAILER SYSTEM

 

The trailer is a heavy-duty, drop-deck trailer with fifth wheel towing pin to
suit a customer-supplied truck tractor.

 

This trailer is suitable for carrying all of the equipment detailed in this
specification. The trailer is designed to be towed behind a customer-supplied
truck tractor and has the following features:

 

  − Rear tandem axles         − Air Brake System         − 2” SAE King pin with
3/8 rub plate (may be changed to suit customer truck tractor)         − Lights,
stop/turn         − Mud flaps         − Rear bumper         − All required DOT
lights and reflectors         − A 300-gallon capacity fuel system

 

  o level indicators         o breathers         o fill and drain connections  
      o fuel distribution system including filters, suction and return
connections

 

  − Battery system

 

  o two industrial batteries         o battery trays         o cables and
disconnects

 

[image_03.jpg] 

 

31

 

 



Stewart & Stevenson Manufacturing Technologies LLC

 

3.2POWER SYSTEM

 

3.2.1DIESEL ENGINE

 

The unit is equipped with a deck-mounted Detroit Diesel Series 60 diesel engine
that is used to power the unit hydraulic drive system. Details are as follows:

 

  − Rated 600 BHP @ 2100 RPM         − Electronic engine management system      
  − Electronic Throttle Control         − Residential grade exhaust system with
stainless steel flex connections         − Dry-type air cleaner assembly        
− Air compressor system (compressor, governor, regulator/filter, dryer, and
receiver)         − Fuel filtration system         − Cooling system rated for
maximum ambient temperature         − Radiator fan guards

 

3.2.2HYDRAULIC SYSTEM

 

A complete hydraulic system is installed on this unit and includes hydraulic
pumps which power the hydraulic motors driving the following:

 

  − One Suction Centrifugal Pump         − Five Chemical Additive Pumps        
− Mixing System (hydration tank and polymer tanks)

 

3.3CHEMICAL ADDITIVE SYSTEM

 

3.3.1TANKS

 

Three tanks are securely mounted to the trailer and equipped with fill openings
and outlet/inlet connections. Details of the individual tanks are as follows:

 

Polymer

 

  − 1,000 gallon capacity (two tank combination)         − Two hydraulically
driven dual-tier mixers (one per tank)         − Stainless steel construction  
      − Outlet connection with valve

 

[image_03.jpg] 

 

32

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

Chemical Cleanout

 

  − 100 gallon capacity         − 2” Suction connection

 





3.3.2CHEMICAL PUMPING SYSTEM

 

The following chemical pumping system is installed on the unit:

 

System   Function   Type   Max Rate
gal/min 1/min   Flow Meter 1   Polymer   2WL6-SSF (Viton)   35 132   1” Coriolis
2   General   2WL2-SSF (Viton)   3.0 11   1/2” Coriolis 3   General   2WL3-SSF
(Viton)   5.0 19   1/2” Coriolis 4   General   2WL3-SSF (Viton)   5.0 19   1/2”
Coriolis 5   General   2WL3-SSF (Viton)   5.0 19   1/2” Coriolis

 

Each of these pumps is fully controllable, either manually from the control
panel, or automatically from the AccuFracTM ACC module.

 

The suction side of the polymer pump is connected to the two polymer tanks and
includes an external 2” camlock (Autolock) connection. The suction side of each
of the chemical pumps is equipped with a camlock (Autolock) connection for
pumping from external sources.

 

Primary chemical injection consists of polymer injection at the inlet of the
suction centrifugal pump and all other chemicals are injected in the discharge
manifold. In addition, the discharge of each chemical pump is connected to a
hose reel located on the discharge side of the unit for operation in which
chemicals are added to the blender. Each of the hose reels is equipped with 30’
of discharge hose, ball valve, and camlock connection. Selection between the two
discharge options is made by a manual 3-way valve for each chemical.

 

3.4HYDRATION SYSTEM

 

3.4.1HYDRATION TANK

 

The 200 barrel capacity, steel, hydration tank has the following features:

 

  − Steel support members         − Sloped bottom with a drain sump outlet to
allow complete discharge of tank volume         − Capped drain on drain sump to
allow for easy tank clean out with additional valved drain on opposite side of
tank         − Rounded vertical corner construction         − Side wall bracing
        − Barrel markers         − Automatic tub-level system to control fluid
flow rate into tank by adjusting the supply centrifugal speed         − Three
dual-tier mixers         − Hydraulic landing gear for use during pumping
operations         − Torture path system with hydraulic gates (where needed)

 

[image_03.jpg] 

 

33

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

3.4.2MANIFOLDS

 

An input manifold provides for connection to the customer water supply. The
manifold is equipped with ten 4” Fig. 206 series wing connections and two 8”
winged connections (each with caps and/or valves).

 

A discharge manifold is installed on the opposite side of the trailer. The
manifold is equipped with ten 4” Fig. 206 series wing connections and two 8”
winged connections (each with caps and/or valves).

 

The process piping on this unit includes the following:

 

  − A valved crossover line between the suction and discharge manifolds to
circulate the hydration tank         − A valved hydration tank bypass line
located after the polymer injection point and flow meter for bypassing the
hydration tank while gelling         − Two 4” discharge connections located on
the suction side of the unit after the polymer injection point and flow meter
for gelling frac tanks         − A hydration tank cutoff valve

 

3.4.3CENTRIFUGAL PUMP

 

A 12” x 12” centrifugal pump is installed on the suction manifold. The pump is
capable of supplying up to 100 bbl/min with proper head pressure and hose
installation. The following components are installed:

 

  − One magnetic flow meter         − One backup 8” turbine flow meter         −
One 12” blank with Victaulic connections

 

3.5RHEOLOGY KIT

 

A process sample line, driven by a 3 to 5 gallon per minute gear pump, extracts
a fluid sample from the hydration tank. The following instruments are installed
in the process sample line:

 

  − Viscometer, Model TT-100         − pH probe

 

[image_03.jpg] 

 

34

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

3.6CONTROL SYSTEM

 

3.6.1CONTROL CONSOLE

 

A control and instrumentation console is installed on the trailer.

 

3.6.2INSTRUMENT AND CONTROL CONSOLE

 

A stainless steel instrument and control panel is installed in the control
console. The panel provides full manual control of the unit and an interface to
the AccuFracTM control system, enabling automatic control of the unit. The
instruments and controls include:

 

  − Chemical additive flow rate meters         − Chemical additive flow total
meters         − Chemical additive pump on/off and speed controls         − Base
fluid flow rate meter         − Base fluid flow total meter         − Hydration
tank mixers on/off and speed control         − Manual / Auto (hydration) polymer
control         − Manual / Auto (hydration) / Auto (blender) liquid chemical
control

 

This console includes all electrical signal and control connections (including a
ground strap). The penetrations are environmentally sealed; all wiring is
permanently numbered (to match electrical wiring schematics); and all
connections are on terminal strips. All air connections are via bulkhead
connections. This cabinet includes a connector for connection to a data
acquisition and control unit.

 

Additional instrumentation and controls includes:

 

  − Air pressure gauge         − Hydraulic oil pressure gauge         −
Hydraulic oil temperature gauge (on hydraulic oil tank)         − Engine
throttle         − Electronic Display Modules (EDM’s)

 

  o Engine tachometer         o Engine lube oil pressure         o Engine
coolant temperature

 

  − Engine stop         − Engine emergency stop         − Engine start

 

[image_03.jpg] 

 

35

 

 

Stewart & Stevenson Manufacturing Technologies LLC



 

3.7ACCUFRACTM SYSTEM

 

The AccuFracTM system automates the unit by controlling chemical delivery as
well as the fluid level in the mixing chamber.

 

The AccuFracTM control system is a microprocessor-based system that utilizes a
touch-sensitive 8.5” x 6.25” graphical display. The software and flat panel
display are designed for simple operation.

 

The AccuFracTM control system is interactive in that the job parameters may be
adjusted during the job.

 

This electronic hardware and software package, developed by Stewart & Stevenson
to the most up to date field requirements, will allow this unit to carry out
complicated stimulation programs without operator assistance during the job.

 

The hardware is rugged and protected in NEMA 4X enclosures. The ambient
temperature range is -40°C to +50°C for operation.

 

The Automatic Chemical Control (ACC) module enables the unit to deliver liquid
and dry chemical additives according to pre-programmed schedules expressed as a
ratio of the base fluid rate.

 

3.7.1AUTOMATIC CHEMICAL CONTROL (ACC)

 

When in the AUTOMATIC mode, the ACC controller calculates the chemical injection
rates that are required to maintain the user-programmed chemical ratios. The
operator programs the concentration values, as well as the length for up to 50
individual stages for each of up to 6 chemical additives being controlled. Each
chemical control has an individual manual override. Each stage has the following
user-programmable properties:

 

  − Volume per stage         − Chemical concentration ratio (parts per 1000)    
    − Dry chemical bulk density (dry additive only)

 

The ACC job-monitoring screen allows the operator to view:

 

  − Job status         − Chemical type         − Current stage and number of
stages         − Individual flow rate for each chemical         − Total amount
added of each chemical

 

[image_03.jpg] 

 

36

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

3.8UNIT.IZATION AND COMPLETION

 

The above unit shall be fully assembled, unitized and completed to Stewart &
Stevenson’s specifications:

 

This shall include the following items (if these items are already detailed
above, they shall not be duplicated):

 

  − Decking on the unit         − Installation of lights for 24 hour use        
− Installation of all other electrical systems         − Installation of all
pneumatic systems         − Installation of all hydraulic systems         −
Installation of all necessary hose racks as per available space         − Supply
of all operating oils, coolants and other operating fluids         − All steel
and miscellaneous fittings to complete the unit         − All labor to complete
the unit         − General workmanship will be of good quality and appearance
with the following listing a number of standards adhered to by Stewart &
Stevenson:

 

  o Flame cut edges shall be ground smooth         o Sharp corners and edges to
which operators and mechanics are vulnerable shall be ground smooth         o
Bolt holes shall be drilled or precision cut (laser, plasma, etc.) and sized
according to Stewart & Stevenson engineering standards         o Welds shall be
of good quality and of sufficient strength         o Use self-locking nuts where
applicable         o All hoses will be well supported with support type clamp  
      o No sweated or brazed type hydraulic fittings will be used         o All
hydraulic hose assemblies will have swivel ends         o All hoses will be
protected by well-secured rubber sleeves to prevent rubbing by frame, etc.      
  o Hydraulic reservoir to be constructed plate with sight level gauge,
cleanouts, vent, fill cap, etc.

 

  − The priming and painting of the equipment as per Stewart & Stevenson’s
standard paint specifications

 

  o Level 1 – Urethane Paint System

 

  − The complete testing of the equipment at the Stewart & Stevenson, plant in
Houston, Texas, USA.

 

Standard factory fill fluids and operating oils are included; please consult
Stewart & Stevenson for alternative oils if required.

 

 [image_03.jpg]

 

37

 

 

Stewart & Stevenson Manufacturing Technologies LLC



 

3.9UPGRADE PUMPS AND SPARE POLYMER PUMP

 

The above unit shall be fully assembled and include a spare progressive cavity
pump as follows:

 

System   Function   Type  

Max Rate

gal/min 1/min

  Flow Meter 1   Polymer   2WL6-SSF (Viton)   35 132   1” Coriolis 2   General  
006U1 (Waukesha)   6.0 23   1/2” Coriolis 3   General   006U1 (Waukesha)   6.0
23   1/2” Coriolis 4   General   015U1 (Waukesha)   9.0 34   1/2” Coriolis 5  
General   015U1 (Waukesha)   9.0 34   1/2” Coriolis spare   Polymer   2WL6-SSF
(Viton)   35 132   1/2” Coriolis

  

38

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

MODEL ET-40EXP, EXPANDABLE TRAILER-MOUNTED CONTROL AND DATA

ACQUISITION CENTER

 

[image_009.jpg] 

 



4.0DESCRIPTION

 

The Stewart & Stevenson Model ET-40EXP is an expandable trailer-mounted control
and data acquisition center capable of operating in harsh oilfield environments.
The unit provides operators an environmentally controlled area from which to
control and monitor well treatments. The unit is designed to operate fracturing
pumps, blenders, chemical additive units, gel hydration, and data acquisition.
Also included is computer hardware for job design and frac analysis.

 

This unit is capable of operating in an ambient temperature range of -4°F
(-20°C) to +115°F (46°C) and for use over non-grade road surface in the rough,
windy, and dusty environments found in the oilfield.

 

While operating at full capacity there shall be no components which vibrate
excessively.

 

Approximate Dimensions Length 43’ 0” 13.1 m Width 8’6” 2.6 m Height 13’6” 4.1 m
Weight 45,000 lbs 20,500 kg

  

4.1TRAILER

 

The unit is mounted on a heavy-duty, steel frame trailer. Features of the
trailer include:

 

  − Tandem axle with air-ride suspension         − Rear bumper with trailer
hitch         − Heavy-duty landing gear         − 2” kingpin with 18” set back  
      − 445/65R22.5 tires

 

[image_03.jpg] 

 

39

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

4.2OPERATOR’S CABIN

 

The operator’s cabin provides a climate-controlled environment for the control
and computer equipment and provides a comfortable operating environment for the
oil well service engineers, operators, and customer representatives. The
features of the environmental enclosure include the following:

 

  − Lightweight aluminum frame and shell         − Insulated ceiling, walls, and
floor         − Heavy-duty floor covering         − Windows on three sides      
  − Two side doors, each with step well and lock         − A complete
interior/exterior lighting system         − Six exterior flood lights (two at
the rear and two each side)         − Desks, cupboards, work surfaces, shelves,
seating, operator’s chairs         − Central air-conditioning/heating system    
    − Signal bulkhead for connection to control and data acquisition systems    
    − Lockable interior and exterior compartments         − Signal and clearance
lights         − Grounding system (ground stake)

 

[image_010.jpg]

 

4.2.1EXPANDABLE AREA

 

The expandable trailer utilizes a hydraulic system to expand. The expandable
work area contains computer network access, RS232 connection and 110VAC power
connection. The expandable trailer comes with three theater seats.

 

[image_03.jpg] 

 

40

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

4.3POWER SUPPLY SYSTEM

 

4.3.1GENERATOR SET

 

The unit is powered by a diesel-driven generator located in a compartment
separate from the operators.

 

Basic Generator   Specification Nominal Rating   20 kW Voltage   120 VAC
single-phase Frequency   60 Hz Engine   Diesel Cooling   Radiator Starting
system   Electric start with battery- and charge system

 

4.3.2SHORE-POWER SYSTEM

 

The unit can be powered by a 120 VAC single-phase, 60 Hz external source via a
shore-power connector located in the generator compartment.

 

4.3.3DC POWER SYSTEM

 

DC power is supplied to the unit where required by a combination of the external
equipment electrical system(s) and inverters.

 

4.3.4BATTERY BACKUP SYSTEM

 

.Power to the computers is conditioned and protected against failure by an
Uninterruptable Power Supply (UPS). In the event of a power failure from either
the generator or shore-power, the UPS will supply power to the computers for up
to 30 minutes.

 

4.4COMPUTERS AND RELATED HARDWARE SYSTEM

 

The computer network includes four rack-mounted computers and related hardware
dedicated as follows:

 

Computer   Function 1   AccuFracPC™ (Data Acquisition, Blender, Hydration and
Chemical Add Control) 2   Engineering / Fracturing software 3   Intelligent Pump
Control system (IPC-PC™) 4   Backup computer for the IPC-PC™ system Note:
provisions for connection to a laptop are provided

 

[image_03.jpg] 

 

41

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

4.4.1INDUSTRIAL PC COMPUTERS

 

Each of the computer systems includes the following features:

 

  − CDROM with writing capabilities         − Current technology processor and
hard drive         − Mouse         − Keyboard         − Monitors

 

4.4.2MONITORS

 

The following flat-screen LCD monitors are installed in the control unit:



 

Monitor   Size   Function 1   20”   AccuFracPC™ 2   20”   AccuFracPC™ 3   20”  
AccuFracPC™ 4   20”   AccuFracPC™ / Engineering (switchable) 5   20”  
Engineering 6   20”   Engineering 7   20”   Engineering with Repeater 8   20”  
AccuFracPC™ (mounted at pump control) 9   19”   IPC-PC™ (touch-sensitive) 10  
19”   IPC-PC™ (touch-sensitive) 11   19”   IPC-PC™ (touch-sensitive)

 

4.4.3PRINTERS

 

The following printing and scanning devices are included in the computer
package:

 

Device   Paper Format   Type 1   A3   Color LASER 2   A4   Color LASER

 

4.4.4OPERATING SYSTEM

 

The computers are supplied with a current Microsoft Windows operating system.

 

[image_03.jpg] 

 

42

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

4.5CONTROL AND DATA ACQUISITION PACKAGE

 

4.5.1ACCUFRACPCTM

 

AccuFracPCTM is the computer-based interface to the AccuFracTM control system.
The system is comprised of two blender control modules, two CAS/hydration
control modules, and a data acquisition module. The user has the ability to
create custom control and monitoring screens to suit application requirements.

 

The data acquisition module includes a signal processing box that converts
sensor signals into digital information that can be recorded and displayed in
the operator interface. The information can also be sent to the unit’s computer
system. The module can simultaneously read up to six frequency signals (e.g.
magnetic pickups) and up to eight analog signals (e.g. pressure transducers).

 

4.5.2IPC-PCTM SOFTWARE

 

IPC-PCTM is the computer-based interface to the IPCTM control system. The system
controls up to 24 IPCTM-enabled fracturing pumps.

 

Fit-for-purpose screens provide the operators and technicians all of the
controls, gauges, and diagnostics required to operate and service the equipment.
The screens include:

 

Main operator screen

 

  − Torque converter status indicator         − Deck engine tachometer         −
Pump pressure         − Pump flow rate         − Pump flow total         −
Engine throttle control         − Transmission shifter         − Brake control  
− Engine emergency shutdown (hard wired palm button)         − Engine normal
shutdown         − Engine start         − Over-pressure interface

 

[image_03.jpg] 

 



43

 

 



Stewart & Stevenson Manufacturing Technologies LLC

 

Diagnostic

 

  − System fault condition indication         − Engine monitoring         − Pump
monitoring         − Transmission monitoring

 

4.6EXTERNAL CONNECTIONS

 

The following external electrical connectors provide easy interface points:

 

Quantity   Signal   Connector 24   IPC Frac Control   8-Pin, Circular, Bayonet 3
  Serial Data Inputs   6-Pin, Circular, Bayonet 2   Blender Control   3-Pin,
Circular, Bayonet 2   CAS / Hydration Control   3-Pin, Circular, Baronet 6  
Frequency Input   6-Pin, Circular, Bayonet 8   Analog Input   6-Pin, Circular,
Bayonet 1   Shore Power   3-Pin, High Amperage

 

The interface connectors are located in lockable compartments within easy reach
of the ground.

 

4.6.1CABLES AND REELS

 

Nine cable reel assemblies are installed in a lockable cabinet at the rear of
the unit. Cable reel assemblies are include for the following:

 

Quantity   Length   Function 2   200 feet   Blender 2   200 feet   Hydration or
Chemical Additive System 2   200 feet   Pressure Transducer 3   200 feet  
Auxiliary

 

[image_03.jpg] 

 

44

 

 

Stewart & Stevenson Manufacturing Technologies LLC



 

4.6.2SHIP LOOSE CABLE KIT

 

The communication cable kit to stimulation spread is shipped loose as follows.

 

Quantity   Length   Function 6   8 feet   RS485 Extension 6   200 feet   RS485 6
  200 feet   Clean Rate 2   2 feet   Clean Rate Splitter 3   8 feet   Frequency
Signal Ext. 3   8 feet   Analog Signal Ext. 3   200 feet   Frequency Signal 3  
200 feet   Analog Signal 1   3 feet   Splitter RS485

 

4.7ADDITIONAL EQUIPMENT

 

4.7.1SENSORS

 

Electronic pressure transducers are included with the unit as follows:

 

Pressure Transducers Quantity   2 Signal Type   4-20 mA Pressure Range   0 to
15,000 PSI Connector   6 Pin Circular Bayonet Process Connection   Fig. 1502
Hammer Union

 

4.7.2FRAC COMMUNICATION SYSTEM

 

The communication system features short range, line-of-site, 2-way radios. These
rugged, self-contained units with flexible antennas give personnel maximum
freedom and mobility to operate equipment during a job. This system consists of
the following components:

 

Quantity   Type 5   Single muff headset for intercom 1   Radio base with 4
station intercom kit

  

[image_03.jpg] 

 

45

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

4.7.3FREQUENCY SIGNAL CALIBRATOR

 

A handheld calibrator is included to allow technicians to test and maintain the
signal inputs on the control and data acquisition systems. The frequency
calibrator can generate or read frequencies ranging from 1 count per minute to
100 kHz allowing it to be used for a wide range of flow measuring
instrumentation. The outputs are set using step and ramp keys allowing large and
small output changes to be made with ease.

 

−High accuracy source and read capability     −Rugged, dust tight, water
resistant     −Easy to read LCD     −easy operation even for infrequent users
    −Powered by a 9 Volt battery

 

4.8UNITIZATION AND COMPLETION

 

The above unit shall be fully assembled, unitized and completed to Stewart &
Stevenson’s specifications. This shall include the following items (if these
items are already detailed above, they shall not be duplicated):

 

  − Decking on the unit         − Installation of lights for 24 hour use        
− Installation of all other electrical systems         − Installation of all
pneumatic systems         − Installation of all hydraulic systems         −
Installation of all necessary hose racks as per available space         − Supply
of all operating oils, coolants and other operating fluids         − All steel
and miscellaneous fittings to complete the unit         − All labor to complete
the unit         − General workmanship will be of good quality and appearance
with the following listing a number of standards adhered to by Stewart &
Stevenson:

 

  o Flame cut edges shall be ground smooth         o Sharp corners and edges to
which operators and mechanics are vulnerable shall be ground smooth         o
Bolt holes shall be drilled or precision cut (laser, plasma, etc.) and sized
according to Stewart & Stevenson engineering standards         o Welds shall be
of good quality and of sufficient strength         o Use self-locking nuts where
applicable         o All hoses will be well supported with support type clamps  
      o No sweated or brazed type hydraulic fittings will be used         o All
hydraulic hose assemblies will have swivel ends         o All hoses will be
protected by well-secured rubber sleeves to prevent rubbing by frame, etc.      
  o Hydraulic reservoir to be constructed plate with sight level gauge,
cleanouts, vent, fill cap, etc.

 

  − The priming and painting of the equipment as per Stewart & Stevenson’s
standard paint specifications

 

  o Level 1 – Urethane Paint System

 

  − The complete testing of the equipment at the Stewart & Stevenson, plant in
Houston, Texas, USA.

 

[image_03.jpg] 

 

46

 

 

Stewart & Stevenson Manufacturing Technologies LLC



 

5.0INSPECTION/TRAINING

 

During the pre-dispatch inspection visit of customer’s engineers (8 people);
Stewart & Stevenson will arrange comprehensive training at their manufacturing
plant for a period of two (2) weeks on Operation & Maintenance, Troubleshooting
and Working Principle of equipment systems/items used in the unit and other
relevant subjects.

 

  − The buyer will be responsible for all airfare.         − The buyer is
responsible for accommodations and meals.         − Stewart & Stevenson will
provide local transportation.         − Stewart & Stevenson will provide lunch
on training days.

 

6.0COMMISSIONING

 

Included in the scope of our supply, Stewart & Stevenson will furnish two (2)
trained and experienced specialist for up to fourteen (14) consecutive days to
assist the buyer’s qualified personnel in start-up and commissioning at the
buyer’s specified location. The Stewart & Stevenson specialist will also provide
practical on-site training (English only, notify S&S if a translator is
required, additional costs may apply) to the buyer’s personnel in the operation
and maintenance of the equipment.

 

Also included in the scope supply –

 

  − Stewart & Stevenson will be responsible for all airfare (portal to portal)
to the international airport that is closest to the buyer’s specified location.
        − The buyer is responsible for providing appropriate on-site
accommodations, meals, local transportation and security/escort for the Stewart
& Stevenson specialist upon arrival and through departure.         − The buyer
is responsible for providing all necessary equipment, supplies, fuel, parts,
tools and personnel for commissioning activities and rig operations.         −
If additional time or Stewart & Stevenson personnel are required due customer
issues such as personnel, site delays, equipment, supplies, fuel, tools, etc.
additional time and/or manpower will be billable to the buyer at Stewart &
Stevenson’s prevailing charging rates plus expenses.

 

[image_03.jpg] 

 

47

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

WARRANTY POLICY STATEMENT

 

This Policy Statement sets forth the terms of the warranty provided by Stewart &
Stevenson Manufacturing Technologies LLC and its subsidiaries (“Stewart &
Stevenson”), with respect to all commercial equipment manufactured, produced,
distributed, and/or sold or per scope of repair (workmanship only) by Stewart &
Stevenson (the “Products”).

 

STATEMENT OF WARRANTY AGAINST DEFECTS

 

Subject to the limitations and exclusions set forth below, Stewart & Stevenson
will repair or replace any defective or malfunctioning part of the Products for
a period of twelve (12) months from the date first placed in service or eighteen
(18) months from date of shipment, whichever expires first. The Products shall
be presumed to have been placed in service on the date of the Stewart &
Stevenson start-up report or, if there is no such report, on the date of
shipment by Stewart & Stevenson to the first retail purchaser (“Buyer”).

 

WARRANTY AGAINST PATENT INFRINGEMENT

 

Stewart & Stevenson warrants that none of the Products, the use thereof within
the United States or the applications, processes or designs employed in the
manufacture thereof infringe the valid claims of any U.S. letter patent, patent
application, copyright, trade secret or any other property right of any third
party. In the event of a breach or alleged breach of this warranty Stewart &
Stevenson shall, at its own expense, defend any suit or proceeding brought
against Buyer and shall fully protect and indemnify Buyer against any liability,
cost, recovery or other expense in or resulting from such suit or claim of
infringement. Buyer shall give prompt notice in writing of any notice of claim
of such suit and Buyer agrees to cooperate with Stewart & Stevenson to enable it
to make such defense. If in any such proceeding, Products or any part thereof is
held to constitute an infringement and the full or partial use of the Products
is enjoined, Stewart & Stevenson shall, at no cost to Buyer, (i) obtain for
Buyer a license to use the Products or (ii) modify the Products so as to avoid
the infringement without degradation in performance. If Stewart & Stevenson
cannot obtain such a license, or the Products cannot be so modified, or if as a
result of any suit or infringement or alleged infringement, Stewart & Stevenson
may elect or may be prevented from delivering the Products or any part or
component thereof, Stewart & Stevenson shall, as Buyer’s exclusive remedy,
promptly refund to Buyer all money paid by Buyer for the Products.

 

EXCLUSIONS OF LIABILITY

 

THE FOREGOING WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. STEWART & STEVENSON’S LIABILITY UNDER THE FOREGOING WARRANTY SHALL BE
LIMITED TO THE COSTS OF REPAIR OR REPLACEMENT BY STEWART & STEVENSON OF ANY
DEFECTIVE PART OR WORKMANSHIP. STEWART & STEVENSON SHALL NOT HAVE ANY LIABILITY
FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING LOSS OF USE AND LOST PROFITS,
IN CONNECTION WITH THE PURCHASE, SALES, SHIPMENT, SERVICE, REPAIR OR OPERATION
ARISING FROM THE FAILURE OF A PRODUCT, A COMPONENT THEREOF OR A BREACH OF ANY
WARRANTY. IN NO EVENT SHALL STEWART & STEVENSON’S LIABILITY TO ANY PERSON EXCEED
THE PURCHASE PRICE OF THE STEWART & STEVENSON PRODUCT.

 

Certain Products may include components or items manufactured by someone other
than Stewart & Stevenson or specified for inclusion by the Buyer. Stewart &
Stevenson’s warranty does not cover any failure of any such component or item.
To the extent that any such components or items are warranted by their original
manufacturers, and to the extent that such warranties are assignable to Buyer,
Stewart & Stevenson assigns to Buyer any rights and remedies it has relating to
such components or items. Stewart & Stevenson further agrees to perform any
obligations of the original manufacturer of any such component or item under the
manufacturer’s warranty to the extent that such manufacture authorizes Stewart &
Stevenson to perform such warranty obligations.

 

Certain Products are or may include Consumables. “Consumables” are products,
such as elastomers, coatings, anodes, etc. whose useful life in actual operation
and use is neither predictable nor consistent, but the degradation of which is
caused by their very use or operation. Stewart & Stevenson does not warrant any
Consumables except as expressly provided herein, and Stewart & Stevenson does
not warrant or represent the useful life of any Consumable once in use or
operation.

 

Stewart & Stevenson has not authorized any person to assume or create any
different warranty, written or oral, express or implied, or any other liability
on behalf of Stewart & Stevenson with respect to the Products.

 

Stewart & Stevenson reserves the right to make changes in design and changes or
improvements upon its products without any obligation upon itself to install the
same upon its products theretofore manufactured.

 

The foregoing warranty gives the Buyer specific legal rights which may vary from
state to state. Some states do not permit the limitation of incidental or
consequential damages or limitation of remedies under warranties. The above
limitations apply only to the extent permitted by applicable law.

 

[image_03.jpg] 

 

48

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

BUYER’S RESPONSIBILITY

 

Stewart & Stevenson provides the original purchaser with a copy of the relevant
operator manuals containing vital information relating to the proper use and
maintenance of each Product. Additional copies of operator manuals are available
from Stewart & Stevenson at an additional cost. Any repairs arising from failure
to maintain a Products in accordance with the operator manuals, from operation
of a Products in a manner not recommended by the operator manual or from the use
of fuels, lubricants or coolants not meeting the specifications set forth in the
operator manuals are for the account of the Buyer.

 

Many factors affect the performance and reliability of a Product. Specific
output ratings and operating parameters have been established by Stewart &
Stevenson. Operation outside of the recommended limits can adversely affect the
service life of a Product. Buyer shall be responsible for all repairs arising
from operation of a Product above its ratings or as a result of misuse, accident
or foreign object damage.

 

All Products will require repairs and adjustments over time. Such repairs should
be performed only by qualified mechanics and with proper equipment and parts.
Moreover, certain items installed on Products, such as belts and filters, are
designed to wear out over a period of time and must be periodically replaced.
Buyer should retain a record of all maintenance or repairs performed on
Products. Buyer shall be responsible for any filters, belts, hoses or other
normal maintenance items. Buyer shall be responsible for any repairs arising
from alterations to power products, repairs performed by a person other than
authorized representatives or use of maintenance items or parts not meeting the
specifications set forth in the operator manuals.

 

Many Products are located in remote areas or installed so that they are not
easily serviced. Some Products are freely movable from place to place. Since
Stewart & Stevenson has no control over the place at which Products are from
time to time located or the manner of installation, warranty repairs are
available only at the address of the Stewart & Stevenson facility that made,
manufactured, distributed, and/or sold the relevant Products, which such
addresses are listed below. Buyer is responsible for any costs of shipping
Products to the authorized repair location, or shipping repair parts from
Houston, Texas and for all travel expenses of field servicemen when repairs are
performed at other locations.

 

IN THE EVENT OF A FAILURE

 

1. Unless there is a threat to life or property, Buyer shall immediately cease
using the Products that exhibits any fuel or oil leak, vibration, unusual noise,
high temperature, low oil pressure, black or white smoke, excessive fuel or oil
consumption, or any other abnormal condition.     2. Do not disassemble or
otherwise attempt to repair the Products. Contact Stewart & Stevenson for the
name and address of the nearest facility authorized to repair Products. Have
available all serial numbers, model numbers, date of purchase and other
information that will assist Stewart & Stevenson to identify the equipment.    
3. Stewart & Stevenson’s Warranty Department will troubleshoot the problem and
direct the Buyer to the nearest authorized repair facility, dispatch a field
service representative to the location of the Products or provide Buyer with
replacement parts to be installed by Buyer. Buyer will be asked for a purchase
order or other commitment to pay any expenses that are not covered by the
applicable warranty.     4. Warranted failures will be repaired by Stewart &
Stevenson during normal business hours using new or remanufactured parts, at the
option of Stewart & Stevenson’s Warranty Department. Any repairs or charges not
covered by the applicable warranty must be paid by the Buyer at the time
services are rendered unless other arrangements are made in advance.     5.
Stewart & Stevenson will invoice Buyer for all warranty replacement parts that
are shipped for Buyer installation. Buyer shall be entitled to a full credit
against the cost of such part, other than transportation charges, upon the
return of the failed part and determination by Stewart & Stevenson’s Warranty
Department that such failure was covered by warranty. Such invoice shall be
payable in full unless the failed part is returned.

 

IF YOU HAVE A QUESTION

 

If you have any question regarding the applicable warranty on your Product,
contact:

 

Stewart & Stevenson Manufacturing Technologies LLC

Attention: Warranty Department

10750 Telge Road

Houston, Texas 77095

(281) 345-5100

 

Any problems that cannot be resolved by Buyer after discussion with the Warranty
Department should be referred to the General Manager of Stewart & Stevenson
Manufacturing Technologies LLC at the above address.

 

SSPPLLC (02/06)

 

[image_03.jpg] 

 

49

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

TERMS & CONDITIONS

 

GENERAL TERMS & CONDITIONS OF SALE

 

1. DEFINITIONS: As used in these General Terms and Conditions of Sale, the term
“Goods” shall mean the machinery, equipment, products and other tangible
property from time to time sold or offered for sale by Seller; the term
“Services” shall mean the labor from time to time provided by Seller; the term
“Seller” shall mean the entity selling or offering such Goods or Services; and
the term “Buyer” shall mean the person to whom such Goods or Services is sold or
offered.     2. OTHER TERMS: If this is an offer, your acceptance hereof is
expressly limited to the specific terms contained herein. If this is an
acceptance or written confirmation, it is expressly made conditional upon your
assent to any terms contained herein that are additional to or different from
those of your offer. These General Terms and Conditions of Sale shall contain
all of the terms applicable to any sale of or offer to sell Goods or Services.
Seller specifically objects to any additional or different terms contained in
any document used by Buyer. Any acceptance of Goods or Services by Buyer or any
payment by Buyer of any part of the purchase price shall be deemed to be a
waiver of any additional or different terms contained in Buyer’s documents and
an acceptance of all of the General Terms and Conditions of Sale,
notwithstanding the acknowledgement by Seller of Buyer’s purchase order or other
document provided by Buyer. No order for Goods or Services shall be binding on
Seller until it is acknowledged in writing by Seller.     3. SUPERVISION: All
Services performed by Seller at a location owned or controlled by Buyer shall be
performed by Seller’s personnel under the supervision and control of Buyer.    
4. ACCESS, PERMITS AND UTILITIES: Seller’s employees shall have free and
unobstructed access to the site at which Services are to be performed. Buyer
shall furnish safe and proper equipment, parts, tools and working conditions,
safe storage for Seller’s property, and all necessary lifting equipment, steam,
electricity, gas, oil, water and other utilities necessary to perform the
Services. Buyer shall obtain all licenses, registrations, and permits necessary
for Seller to perform the Services.     5. PRICE: Unless otherwise stated, all
prices are in U.S. Dollars. Prices relating to Goods are ex factory, place of
manufacture. Labor rates shall by subject to change without notice and shall
apply from the time of dispatch until return or dispatch to another job. No
amount is included in any price for sales, use, privilege, excise or other taxes
imposed on or measured by the gross receipts from the sale of the Goods or
Services. Buyer shall promptly pay any such charge directly to the governmental
authority assessing them or reimburse on demand any such charges paid by Seller.
    6. PAYMENTS: All payments shall be in U.S. Dollars, without offset,
backcharge, retention or withholding of any kind. All invoices shall be payable
within ten (10) days. Any amounts not paid when due will be subject to interest
at the rate of 11/2% per month or the highest nonusurious rate permitted by
applicable law, whichever is less. At the request of Seller, payments will be
made through a confirmed irrevocable letter of credit in form and on banks
acceptable to Seller.     7. DELIVERY: Delivery to the carrier, including
carriers owned or controlled by Seller, or notification that Goods are ready for
shipment shall constitute delivery to the Buyer for all purposes.     8.
SHIPMENT: Prices include the cost of packing and crating required for normal
domestic transportation. Freight charges included in any price are subject to
adjustment for actual cost incurred by Seller. In the event that any Goods will
be shipped out of the continental limits of the Untied States of America, all
fees and expenses relating to export documentation, export packing, marking or
importation into the country of destination shall be the responsibility of the
Buyer.

 

 [image_03.jpg]

 

50

 

 

Stewart & Stevenson Manufacturing Technologies LLC

  

9. ACCEPTANCE: All Goods shall be finally inspected and accepted within thirty
(30) days after delivery. All Services shall be inspected and accepted within
thirty days after they are performed. Failure of Buyer to provide Seller with an
itemized list of defects within such thirty (30) days or to permit Seller a
reasonable opportunity to correct any listed defects shall be deemed acceptance
of the Goods or Services. In the event of multiple shipments or extended
Services, each individual shipment shall be separately accepted and Services
shall be periodically inspected and accepted. Buyer expressly waives any right
to reject Goods or Services that substantially conform to the specifications
relating thereto and any right to revoke acceptance after such thirty (30) day
period.     10. DELAYS: Seller shall have no liability for any failure to
deliver the Goods or perform Services to Buyer if such failure arises from
causes beyond the reasonable control of Seller, including but not limited to,
delays of suppliers or carriers, government actions, shortages of materials,
labor difficulties, fires, floods, acts of God and the effects of civil
disobedience.     11. CHANGES: Seller reserves the right to change the details
of any Goods provided that such change shall not impair the performance or
critical dimensions of such Goods.     12. ADDITIONAL COSTS: In addition to the
purchase price, Buyer shall pay to Seller any costs incurred as a result of (a)
changes in the Goods or Services or delays in delivery requested by Buyer; (b)
delays in delivery arising from Buyer’s failure to provide information, drawings
or materials; or (c) changes in the laws, codes, rules or regulations applicable
to the Goods or Services after the date of quotation by Seller.     13.
WARRANTY: To the extent that Goods are warranted by their original
manufacturers, and to the extent that such warranties are assignable to Buyer,
Seller assigns to Buyer any rights and remedies it has relating to such Goods.
Seller further agrees to perform any obligations of the original manufacturer
under the manufacturer’s warranty to the extent that such manufacturer
authorizes Seller to perform such warranty obligations. SELLER WARRANTS GOODS
MANUFACTURED AND SERVICES PERFORMED BY IT PURSUANT TO THE WARRANTY POLICY
STATEMENTS ISSUED FROM TIME TO TIME BY SELLER. EXCEPT AS SET FORTH IN THE
APPLICABLE WARRANTY POLICY STATEMENT, SELLER MAKES NO WARRANTY, EXPRESS OR
IMPLIED, WITH RESPECT TO GOODS OR SERVICES, INCLUDING ANY WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.     14. CANCELLATION:
Orders for Goods or Services may not be cancelled by Buyer after acceptance by
Seller. Seller shall be entitled to request reasonable assurances that Buyer
will accept and pay for any Goods or Services, including but not limited to
requiring payments on account or in advance, if there are reasons to believe
that Buyer will not accept and pay for Goods or Services when delivered. Until
such assurances are received, Seller shall be entitled to stop work on the Goods
or Services, cancel any agreement to sell the Goods or Services, sue to recover
the purchase price or any expenses incurred to the date of cancellation, resell
the Goods or Services to a third party, or exercise any other remedy available
at law or in equity for breach of contract.     15. INTERPRETATION: Any sale or
agreement to sell Goods or Services shall be interpreted according to the laws
of the state in which Seller’s branch office is located, excluding any provision
thereof that would direct the application of the laws of another jurisdiction.
Buyer agrees that any sale of or agreement to sell Goods or Services will be
deemed to be made and performed solely in the county in which Seller’s branch
office is located, to the exclusion of all other jurisdictions. Seller’s branch
office shall be deemed to be located at the address identified in this offer,
acceptance or confirmation, as the case may be, or if no such address is
identified, at Seller’s branch that issued these General Terms and Conditions of
Sale.

 

 [image_03.jpg]

 

51

 

 

Stewart & Stevenson Manufacturing Technologies LLC

 

16. LIMITATION OF LIABILITY: Neither Seller nor Buyer shall have any liability
to the other for any incidental or consequential damages arising from the sale
of Goods or Services, the use, operation or consumption of the Goods, or the
failure of either party to fully perform any agreement to sell Goods or
Services. SELLER SHALL HAVE NO LIABILITY FOR ANY LOSS, DAMAGE OR COST ARISING
FROM THE FAILURE TO DISCOVER OR REPAIR LATENT DEFECTS OR DESIGN DEFECTS IN ANY
GOODS OR SERVICES. BUYER SPECIFICIALLY WAIVES, TO THE MAXIMUM EXTENT PERMITTED
BY LAW, ANY CLAIM FOR INCIDENTAL, RESERVOIR, SPECIAL, INDIRECT, CONSEQUENTIAL
AND EXEMPLARY DAMAGES, INCLUDING BUT NOT LIMITED TO MULTIPLE DAMAGES UNDER ANY
DECEPTIVE TRADE PRACTICE OR CONSUMER PROTECTION LAWS.     17. WAIVER: The waiver
by either Seller or Buyer of any breach under these General Terms and Conditions
of Sale shall not be deemed to be a waiver of any subsequent breach of a like or
different nature. The failure to enforce any provision of the General Terms and
Conditions of Sale shall not be deemed a waiver of such provision.     18.
ARBITRATION: Any dispute arising from or relating to the sale of Goods or
Services, including the interpretation of these General Terms and Conditions of
Sale, shall be resolved by binding arbitration according to the Stewart &
Stevenson Arbitration Program.     19. INDEMNITY (INCLUDING FOR NEGLIGENCE):
BUYER HEREBY ASSUMES AND AGREES TO INDEMNIFY, DEFEND, PROTECT, SAVE, KEEP, AND
HOLD HARMLESS SELLER, ITS AGENTS, EMPLOYEES, SUBCONTRACTORS, AND INVITEES FROM
AND AGAINST ANY AND ALL LOSSES, DAMAGES, INJURIES, CLAIMS, CAUSES OF ACTION,
LIABILITIES, DEMANDS AND EXPENSES (INCLUDING ATTORNEY FEES AND OTHER LEGAL
EXPENSES) OF WHATSOEVER KIND AND NATURE, FOR INJURY TO, OR ILLNESS OR DEATH OF
ANY PERSON AND FOR ALL DAMAGE TO, LOSS OR DESTRUCTION OF PROPERTY (COLLECTIVELY
“LOSSES”), RELATING TO, CONNECTED WITH IN ANYWAY, ARISING OUT OF, OR ON ACCOUNT
OF THE GOODS OR SERVICES PURCHASED HEREUNDER, INCLUDING, WITHOUT LIMITATION, ANY
SUCH LOSSES CAUSED OR OCCASIONED BY ANY NEGLIGENT ACT OR OMISSION OF SELLER, ITS
OFFICERS, AGENTS, EMPLOYEES, SUBCONTRACTORS, INVITEES OR LICENSEES. The
foregoing indemnity is a material part of this transaction, supported by and in
consideration of a reduction in the purchase price and is intended to apply
notwithstanding the joint or concurrent negligence of Seller.     20. RISK OF
LOSS: Seller shall bear the risk of loss of the Goods until the Goods are
delivered to the carrier, including carriers owned or controlled by Seller or
notification to Buyer that the Seller is ready for shipments whichever occurs
first. Thereafter, Buyer shall bear the entire risk of loss of the Goods.    
21. ENTIRE AGREEMENT: These Terms and Conditions of Sale constitute the entire
agreement of the parties and supersede all discussions, arrangements,
negotiations, representations and warranties, if any, relating to the Goods or
Services covered hereby.

 

[image_03.jpg] 

 



52

 

 





